10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-00327-JLR Document 15-1 Filed 05/13/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

 

UNITED FINANCIAL CASUALTY Cause No. 2:19-cv-00327

COMPANY, an Ohio corporation,

Plaintiff [PROPOSED] DEFAULT REGEN
, AGAINST DEFENDANTS BUSH

v. ARCHITECTURAL EXCAVATING

CORP.; TERRY BUSH and LORI

BUSH ARCHITECTURAL EXCAVATING | BUSH; AND JAMES BUSH and “JANE

CORP., an administratively dissolved DOE” BUSH

corporation; TERRY BUSH and LORI

BUSH, and their marital community, d/b/a [CLERK’S ACTION REQUIRED]
“BUSH ARCHITECTURAL

EXCAVATING”; JAMES BUSH and “JANE
DOE” BUSH, and their marital community;
DAVID DEMOOR, in his capacity as
Personal Representative of the Estate of
Pamela Sue Sellmer; L.A.S, a minor, through
her Litigation Guardian ad Litem; and
DANIEL GERARD, an individual resident of
Washington State.

Defendants.

 

 

This matter having come before the Court on Plaintiff United Financial Casualty
Company’s (““UFCC”) Motion for Default Judgment against Defendants Bush Architectural
Excavating Corp., Terry Bush, Lori Bush, James Bush, and “Jane Doe” Bush (collectively,

Defendants’), and the Court having considered the motion and all supporting documents hereby

  
 

PROPOSED DEFAULT JUDGMENT - 1 LETHER & ASSOCIATES PLLC
No. 2:19-cv-00327 1848 WESTLAKE AVENUE N, SUITE 100

SEATTLE, WA 98109
P: (206) 467-5444 F: (206) 467-5544

GRANTS the Motion for Default Re

 

 

 
10

11

12

13

14

15

16

17

18°

19

20

21

23

 

 

Case 2:19-cv-00327-JLR Document 15-1 Filed 05/13/19 Page 2 of 3

 

ithin the Underlvine I .
SO ORDERED this ag day of May, 2019.

Cl egg

JUDGE
Presented by:
LETHER & ASSOCIATES, PLLC

By: /s/ Eric J. Neal

Eric J. Neal, WSBA # 31863
LETHER & ASSOCIATES, PLLC
1848 Westlake Avenue N. Suite 100
Seattle, WA 98109

Attorney for Plaintiff

PROPOSED DEFAULT JUDGMENT — 2 LETHER & AssoctaTes PLLC
No. 2:19-cv-00327 1848 WESTLAKE AVENUE N, SUITE 100

SEATTLE, WA 98109
P: (206) 467-5444 F: (206) 467-5544

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:19-cv-00327-JLR Document 15-1 Filed 05/13/19 Page 3 of 3

CERTIFICATE OF SERVICE
The undersigned hereby certifies under the penalty of perjury under the laws of the State
of Washington that on this date I caused to be served in the manner noted below a true and correct

copy of the foregoing on the parties mentioned below as indicated:

Michael R. McKinstry

Jan P. Olson

Ellis, Li & McKinstry, PLLC
2025 First Avenue, Penthouse A
Seattle, WA 98121
mmckinstry@elmlaw.com
jolson@elmlaw.com

Attorneys for Defendant Gerard

By: DO First Class Mail ECF C) Legal Messenger

DATED this 13th day of May, 2019 at Seattle, Washington.

/s/ Lina Wiese
Lina Wiese, Paralegal

PROPOSED DEFAULT JUDGMENT - 3 LETHER & wenenes PLLC
No. 2:19-cv-00327 1848 WESTLAKE AVENUE N, SUITE 100

SEATILE, WA 98109
P: (206) 467-5444 F: (206) 467-5544

 

 

 
